Morrissey, C. J.
On a trial in the district court for Custer county, defendant was convicted of murder in the first degree and sentenced to serve the term of her natural life in the penitentiary. As plaintiff in error, she has brought the record of her trial, conviction and sentence to this court for review.
The information, which follows, as closely as the facts will permit, the form outlined in Nichols v. State, 109 Neb. 335, charges that one Frank Bruner and this defendant, by the administration of poison, caused the death of Monna Bruner, wife of Frank Bruner, on November 24, 1924.
It is the theory of the state that Frank Bruner admin*544istered the poison which caused the death of Monna Bruner, hut the information directly charges defendant Arvesta Northey with the administration thereof, as it is provided by chapter 89, Laws 1923, may be done.
The form of the information is challenged, but as it follows the statute and the form heretofore approved by this court, Nichols v. State, supra, this assignment may be disregarded.
There is one vital question presented, namely, the sufficiency of the evidence to sustain the verdict of the jury.
November 24, 1924, Monna Bruner died in the village of Sargent, Custer county, Nebraska, from mercury bichloride poisoning. Her husband was employed in the. Chicago, Burlington & Quincy roundhouse at Sargent, and for a number of years he and this defendant, who had a husband, had maintained illicit relations. It is the theory of the state that Frank Bruner and this defendant, having become enamored of ofie another, desired the death of Frank Bruner’s wife, and that, through some method which is not shown by this record, Bruner administered the fatal poison.
The state made proof of the long-continued misconduct of Bruner and defendant and, undertaking to show some causal relation between their improper relations and the death of Bruner’s wife, offered in evidence statements made by defendant, after her arrest under the charge made against her in this case.
The sheriff, called as a witness for the state, testified that the county attorney, the deputy county attorney, and the sheriff interviewed defendant in the jail; that the county attorney told her, in substance, that if she had anything to say they were ready to listen; that defendant then said that she had already told everything she knew about the affair; that immediately after she had made that answer, he, the sheriff, was called to the telephone; that, on his return soon thereafter, the deputy county attorney, in the presence of the county attorney and defendant, said to the sheriff, “Mrs. Northey has said that she gave the tablets to Bruner and that she bought them at Gothenburg, Ne*545braska;” that the witness then said, “Now, Mrs. Northey, * * * did you really buy these tablets at Gothenburg and give them to Bruner?” and she said, “I have lied. I told them that, but I didn’t have anything to do with it. I didn’t buy the tablets there, and I didn’t give them to Bruner, but Bruner wanted me to do that — Bruner wanted me to tell that.” The state also offered in evidence an affidavit signed by Mrs. Northey, in which she admitted her criminal relations with Frank Bruner; that these'relations had extended over a term of years, .and that, in September preceding the death of Monna Bruner, defendant and Frank Bruner had made an extended trip in an automobile, giving the date on which the trip began and the names of a number of cities through which they passed. Among the cities mentioned is the city of Gothenburg, Nebraska.
The statement recites that she and Bruner had frequently talked about Bruner securing a divorce from his wife; that Bruner had told her his wife objected to his procuring a divorce, and that Bruner said that “he was going to get rid of his wife and I suspicioned that he might poison her;” that Bruner suggested to her that she get rid of her husband “by slipping a pill into his coffee;” and that Bruner visited at her house the day before the death of his wife.
Although Gothenburg is a comparatively small city, situated only a short distance from the county seat of Custer county, no witness was called from there to show that defendant procured any poison there. There is no evidence in this record showing that defendant ever had mercurial bichloride in her possession, or that in any way she administered poison to Monna Bruner, or that she furnished poison to Frank Bruner that he might administer it to Monna Bruner. The state attempted to introduce statements made by Bruner after the death of his wife. What these statements might disclose we know not, for, upon objection, they were excluded by the trial court.
Bruner was not called as a witness, nor was any witness called from whom defendant purchased poison. If she had purchased it at Gothenburg, it ought to have been shown, *546and it will probably be done upon a new trial. The evidence is wholly insufficient to sustain the verdict; the judgment is, therefore, reversed, and the cause remanded.
Reversed.